DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 4 calls for “the riser conduit”; claim 1 line 2 calls for “at least one riser conduit”; it is unclear if and how they are related.
Throughout the claims there are several recitations of “the riser conduit”; however, it is unclear if and how they relate back to “at least one riser conduit” called for in claim 1 line 2.  Applicant should review all claims and make appropriate corrections.
Claim 2 line 2 calls for “the flowline”; claim 1 line 3 calls for “at least one flowline”; it is unclear if and how they are related.
Throughout the claims there are several recitations of “the flowline”; however, it is unclear if and how they relate back to “at least one flowline” called for in claim 1 line 3.  Applicant should review all claims and make appropriate corrections.
Claim 13 line 3 calls for “that other riser conduit”; claim 13 line 2 calls for “at least one other riser conduit”; it is unclear if and how they are related.
Claim 14 is similarly rejected as claims 1 and 2 above.
Claim 16 line 2, “the root end of the flowline” lacks clear antecedent basis.
Claim 21 line 2 calls for “the pipes of the bundle”; claim 21 line 2 calls for “a pipeline bundle”; it is unclear if and how they are related.
Claim 22 line 2 calls for “the bundle”; claim 21 line 2 calls for “a pipeline bundle”; it is unclear if and how they are related.
Claim 24 is indeterminate in scope since one cannot tell the metes and bounds of the phrase “substantially shorter”.
Claim 25 is indeterminate in scope since one cannot tell the metes and bounds of the phrase “substantially spaced”.

Claim 25 is unclear; “an opposite end”; opposite from what?
The remaining claims are rejected solely because they depend from a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,7,9-11, 13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by WO document (WO 03/002848)..
WO ‘848 discloses a method of installing a subsea riser, the method comprising:
(see Figs. 9a-i) lowering at least one riser conduit (900, 2) to a seabed location when piggybacked to an elongate support (1) that comprises at least one flowline.
at the seabed location, detaching a free end of the riser conduit from the elongate support; and while leaving the elongate support and a root end of the riser conduit at the seabed location, lifting the detached free end of the riser conduit (900, 2) away from the elongate support to a riser support that is positioned at or near to the surface of the sea (see Fig. 9i).
Re claim 7, lifting the free end of the riser conduit while holding the root end of the riser conduit with a structure that is joined to a corresponding end of the elongate support (see Fig. 9i).
Re claims 9, further comprising the preliminary step of lowering the riser conduit to above the seabed location when piggybacked to the elongate support (9g).
Re claim 10, comprising towing the riser conduit and the elongate support together with a towhead (via tow 9)that holds the root end of the riser conduit and that is joined to a corresponding end of the elongate support.
Re claim 11, comprising towing the towhead ahead of the riser conduit and the elongate support (via tow 6 or 9).
Re claim 13,  comprising detaching a free end of at least one other riser conduit (900-, 2) from the same elongate support (1) and lifting the detached free end of that other riser conduit to the riser support (see Fig. 9i),

Claim(s) 14,15, 19-23, 26-27 is/are rejected under 35 U.S.C. 102a1 as being anticipated by WO document (WO 03/002848)..
WO ‘848 discloses an assembly for use in constructing a subsea riser, the assembly comprising: at least one riser conduit (900) that extends from a coupled root end to an uncoupled free end; subsea-releasable attachments (see Figs. 9a-i) and
an elongate support that comprises at least one flowline (1,2)

wherein the riser conduit is held by the subsea-releasable attachments in piggybacked relation along the elongate support (1,2), and is in fluid communication with the flowline (2) through the root end of the riser conduit (900).
Re claim 15, wherein the riser conduit (900) s in : fluid communication with the flowline (2) through a corresponding end of the flowline (page 18).
Re claim 19, comprising an end structure (end portion of (1)) that supports the root end of the riser conduit (900) and that is joined to the elongate support (2)..
Re claim 20, wherein the end structure is a towhead (the end portion of 1 that is attached to tow 9)..
Re claim 21, wherein the elongate support (1,2) is a pipeline bundle and the flowline (2) is one of the pipes of the bundle.
Re claim 22,  wherein the riser conduit (900) is held against an external carrier pipe of the bundle (2,1).
Re claim 23, wherein the free end of the riser conduit is fitted with a pull head (where 9 is attached to tow 6).
Re claim 26, wherein the riser conduit (900) is of flexible pipe or polymer composite pipe.
Re claim 27, wherein the elongate support (1,2) is of rigid pipe or polymer composite pipe.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24,25 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO document ‘848.
WO document ‘848 discloses the invention substantially as claimed.  However, WO document ‘848 is silent about wherein the riser conduit is substantially shorter than the elongate support.  It would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have left end of the riser conduit shorter than the elongate support since such a modification would be based on design parameters.  
Re claim 25, the above modification allows for wherein the root end of the riser conduit is substantially aligned with a corresponding end of the elongate support and the
free end of the riser conduit is substantially spaced from an opposite end of the elongate support. 


Allowable Subject Matter
Claims 2-6, 8, 12,16-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIL SINGH whose telephone number is (571)272-7051. The examiner can normally be reached M-Th 8-3, F 9-8 and 2nd Sat 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571 270 5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUNIL SINGH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        

SS
5/21/2022